Citation Nr: 0113666	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  The veteran died in March 1975.  The appellant is the 
veteran's widow.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in December 1999.  

In January 2001, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
That opinion was received in February 2001.  



REMAND

The appellant contends that her husband's death was due to a 
heart disability which was incurred in service or as the 
result of in-service exposure to Agent Orange.  

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran's service medical records include a radiographic 
report dated in October 1968 which noted a questionable 
abnormality of the cardiac silhouette with enlargement of the 
right ventricle.  

Private hospitalization records from the Milton S. Hershey 
Medical Center of the Pennsylvania State University indicate 
that the veteran was admitted in May 1974 for symptoms of 
right heart obstruction.  A cardiac catheterization performed 
at that time showed an atypical rounded filling defect in the 
veteran's right atrium which was felt to most likely 
constitute a myxoma.  When the right atrium was surgically 
opened, it was found to contain a large black mass, which was 
determined to be a malignant melanoma.  

The records also include a notation to the effect that two 
years prior to the May 1974 hospitalization the veteran had 
had a lesion removed from the right side of his neck; 
however, after careful attempts at follow-up, it was 
determined that the specimen was probably not forwarded for 
pathological examination.  

Unfortunately, the veteran's condition deteriorated 
significantly over the next year as he developed rapidly 
progressive metastatic malignant melanoma.  A private medical 
record dated in March 1975 referenced a more than 50 percent 
enlargement on both the right and left sides of the veteran's 
heart.  

Medical records from Clearfield Hospital indicate that the 
veteran died on March [redacted], 1975, from malignant melanoma with 
widespread metastasis.  

The veteran's death certificate also lists the immediate 
cause of death as malignant melanoma.  

In light of the complex nature of this case, in January 2001, 
the Board requested the opinion of a medical specialist from 
VHA, which was subsequently received in February 2001.  

According to the VHA medical expert, it was "extremely 
unlikely" that the finding on the chest x-ray in service was 
indicative of a mass in the right heart.  He noted that the 
tumor, when found, was in the right atrium as opposed to the 
right ventricle.  He explained that the right atrium is 
visible on chest x-ray only when it is significantly enlarged 
and that this was not noted on the x-ray report.  He further 
opined that, if there had been a mass in the right ventricle 
at the time of the x-ray in service and it had ultimately 
represented a melanoma, it was extremely unlikely that the 
veteran would have remained asymptomatic for 6 more years.  

As for the assertion that the veteran's death was related to 
exposure to Agent Orange in service, the examiner noted that 
malignant melanoma was not one of the conditions that had 
been determined to have some relation to exposure to 
herbicides.  In addition, he noted that an online search of 
medical literature using the Medline search engine did not 
turn up any articles on Agent Orange exposure and malignant 
melanoma.  

In conclusion, the medical specialist opined that the veteran 
might well have had a cutaneous malignant melanoma removed 
from his neck sometime in 1972 and that the subsequent 
development of intracardiac melanoma was most likely a 
metastasis as opposed to a primary tumor.  He explained that 
pericardial metastases from primary melanomas are common, but 
intracardiac or myocardial metastases are uncommon.  In 
summary, he reasserted that it was extremely unlikely that 
the apparent abnormality commented on in the chest x-ray 
report in 1968 or exposure to Agent Orange had anything to do 
with the subsequent development of an intracardiac melanoma.  

As was indicated in the prior remand, there was some concern 
that relevant medical evidence existed which was not 
currently of record.  Specifically, the RO was directed to 
attempt to obtain any medical records associated with the 
removal of a lesion from the right side of the veteran's neck 
in approximately 1972 and to ascertain whether an autopsy had 
been performed following the veteran's death.  The Board 
recognizes that the RO did, in fact, make attempts to obtain 
this evidence through the assistance of the appellant.  

A review of the claims file, however, suggests there was some 
confusion as to the appellant's address.  Thus, it is unclear 
to the Board as to whether she actually received notice of 
the RO's request for assistance in obtaining this evidence.  
It is important a complete medical record be obtained prior 
to appellate handling of this claim.  

In light of the above, the Board finds that further review by 
the RO prior to appellate handling of this matter is 
required.  The appellant in this regard should be instructed 
to submit all competent evidence that tends to support her 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for malignant 
melanoma since service.  The appellant in 
this regard must be instructed to submit 
all competent evidence that tends to 
support her assertion that the veteran's 
death was due to a heart disability which 
was incurred in service or as the result 
of in-service exposure to Agent Orange.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request 
which have not been previously secured.  
This should specifically include an 
attempt to obtain treatment records 
related to the removal of lesions from 
the veteran's neck in approximately 1972.  

2.  The RO should also attempt to 
determine if an autopsy was performed 
and, if so, should obtain the autopsy 
report of the veteran's death from the 
appropriate source.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




